Citation Nr: 1031151	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome of the right knee.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic low back 
pain as secondary to service-connected patellofemoral syndrome of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO in 
Muskogee, Oklahoma, which continued a 10 percent evaluation for 
patellofemoral syndrome of the right knee, and reopened and 
denied on the merits a claim for service connection for chronic 
low back pain as secondary to patellofemoral syndrome of the 
right knee.

Notwithstanding the RO's decision to reopen the previously 
disallowed claim, the Board is nevertheless required to address 
the issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally denied 
claims).

The claims for an increased evaluation for patellofemoral 
syndrome of the right knee and reopened claim of service 
connection for a low back disability are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2002 RO rating decision denied the 
Veteran's claim of entitlement to service connection for chronic 
low back pain.  

2.  Additional evidence received since the June 2002 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for chronic low back pain.  


CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision denying a claim of 
entitlement to service connection for chronic low back pain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for chronic low back pain has been 
received, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his claim of 
entitlement to service connection for chronic low back pain, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
case, the claim has been reopened, as discussed below. As such, 
the Board finds that any error related to the VCAA on the 
application to reopen is moot. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

II. Application to Reopen

The Veteran is seeking service connection for chronic low back 
pain as secondary to his service-connected patellofemoral 
syndrome of the right knee.  A claim of entitlement to service 
connection for chronic low back pain was previously denied on the 
merits in a June 2002 RO rating decision.  Although the Veteran 
initiated an appeal with a notice of disagreement, he did not 
perfect the appeal with a timely substantive appeal (within one 
year of the rating decision or 60 days of the SOC, whichever is 
later) after he was furnished with the SOC.  Accordingly, the 
June 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.202 (2009).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Lay assertions of medical causation or diagnosis do 
not constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

The relevant evidence of record at the time of the prior denial 
of the Veteran's claim for service connection for chronic low 
back pain in June 2002 consisted of VA treatment records and a 
May 2002 VA examination report.  The Veteran's claim was denied 
because there was no evidence showing that his chronic low back 
pain was related to his service-connected patellofemoral syndrome 
of the right knee.  In order for the claim to be reopened, the 
Veteran must have submitted evidence showing an etiological 
relationship between his chronic low back pain and his right knee 
disability.  

Since the June 2002 rating decision was rendered, the RO has 
received private medical records from K.B.T., M.D. and D.D.F., 
M.D., VA treatment records dated from August 2002 to April 2006, 
and VA examination reports dated in October 2003 and August 2005.  
The Board finds this evidence to be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  In addition, the Board notes that 
such evidence, particularly an August 2003 evaluation report and 
July 2004 medical statement from Dr. D.D.F., which opine that the 
Veteran's chronic low back pain was aggravated by the gait 
asymmetry associated with his right knee disability, relates to 
an unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran's chronic low back pain is 
secondary to his service-connected patellofemoral syndrome of the 
right knee.  In this regard, evidence is weighed and credibility 
assessed after a claim is reopened.  See Justus v. Principi, 3 
Vet. App. 510 (1993).  When considered together with the evidence 
previously of record, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the claim 
is reopened with the submission of new and material evidence, and 
the Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim of entitlement to 
service connection for chronic low back pain have been received; 
to that extent only, the appeal is granted.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision as to the right knee increased rating claim and the 
reopened low back claim.  

The Veteran was most recently afforded a VA examination in August 
2005 for evaluation of his right knee and low back.  While the 
examination report includes a summary of the Veteran's medical 
history, as provided by the Veteran himself, as well as the 
findings of a physical examination, there is no indication that 
any clinical or diagnostic tests were performed.  In addition, it 
does not appear that the claims file was available for review at 
this examination.  Indeed, the examiner notes that a recent MRI 
study, which apparently revealed evidence of right patellofemoral 
pain syndrome, was not available for review.  Moreover, while the 
examiner does provide a well-reasoned opinion that the Veteran's 
low back condition is not in any way related to his knee 
condition, this opinion fails to take into account the August 
2003 evaluation report and July 2004 medical statement from Dr. 
D.D.F., which opine that the Veteran's chronic low back pain was 
aggravated by the gait asymmetry associated with his right knee 
disability.  Furthermore, the Board observes that this 
examination is nearly five years old.  See 38 C.F.R. § 3.327(a) 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  In 
view of the foregoing, the Board finds the August 2005 
examination to be inadequate upon which to base the decisions in 
this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  As such, the case must be remanded to schedule the 
Veteran for a new VA examination to assess the current nature and 
etiology of his chronic low back pain, to include consideration 
of the medical opinion of Dr. D.D.F., and to evaluate the current 
severity of his right knee patellofemoral syndrome.

The Board also notes that aside from an April 2006 MRI study 
report submitted by the Veteran, the claims file does not contain 
any medical treatment records beyond August 2005.  On remand, the 
agency of original jurisdiction (AOJ) make an effort to obtain 
any outstanding VA and private treatment records relating to the 
issues on appeal.  

During the pendency of the appeal, the notice requirements under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the record 
does not reflect that the Veteran was provided notice in 
accordance with Dingess, on remand, the Agency of Original 
Jurisdiction (AOJ) should take the opportunity to correct this 
defect in the VCAA notice previously provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) concerning the 
assignment of disability ratings and 
effective dates.  

2.  The AOJ should obtain any and all 
outstanding VA treatment records from 
October 2005 to present.  The AOJ should 
also ask the Veteran to identify and 
authorize the release of any and all 
outstanding records of private medical 
treatment for his right knee and low back.  
The AOJ should make an effort to obtain all 
records for which adequate identification 
and authorization is received.  All efforts 
to obtain these records should be 
documented in the claims file.

3.  The AOJ should then schedule the 
Veteran for a VA examination to evaluate 
the current severity of his right knee 
patellofemoral syndrome.  The claims file 
must be made available to the examiner and 
the examiner must note in the examination 
report that the file was reviewed.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  The examiner should 
describe all findings in detail and explain 
the rationale for any conclusions reached.  

In addition, the AOJ should schedule the 
Veteran for a VA examination to assess the 
current nature and etiology of his chronic 
low back pain.  The claims file must be 
made available to the examiner and the 
examiner must note in the examination 
report that the file was reviewed.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  After reviewing the file 
and examining the Veteran, the examiner 
should render an opinion as to whether the 
Veteran's low back condition is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) etiologically 
related to his service-connected right knee 
disability via causation or aggravation, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  In particular, the examiner 
should include a discussion of the August 
2003 evaluation report and July 2004 
medical statement from Dr. D.D.F., which 
opine that the Veteran's chronic low back 
pain was aggravated by the gait asymmetry 
associated with his right knee disability.  

A clear rationale for all opinions would 
be helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  Thereafter, the AOJ should readjudicate 
the right knee and low back claims.  All 
new evidence received since the issuance of 
the August 2006 SOC should be considered.  
If the benefits sought on appeal are not 
granted, the Veteran and his attorney 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


